Citation Nr: 1519890	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for personality disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to September 1980 and from March 1984 to September 1984.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a February 2014 Travel Board hearing; however, in January 2014 correspondence, she withdrew her request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The RO, in a June 2011 rating decision and a March 2013 statement of the case (SOC), characterized two issues as whether new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD, and whether new and material evidence had been received to reopen a claim of entitlement to service connection for major depressive disorder.  The Board has re-characterized the Veteran's claims as whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability. See Clemons v. Shinseki, 23 Vet. App (2009). 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a personality disorder.  

2.  A personality disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law. 


CONCLUSION OF LAW

Service connection for a personality disorder must be denied by operation of law. 38 U.S.C.A. § 1131 (2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2011.  Regardless, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

The claims file includes service treatment records (STRs), service personnel records, post service clinical records, and the statements of the Veteran and others in support of her claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination is not warranted in the present case.  The Veteran has been diagnosed with a personality disorder and has filed a claim for such.  As is discussed in further detail below, a personality disorder is not a disability for which service connection may be granted under the law.  Thus, an examination is not warranted.  As service connection for a personality disorder may not be granted as a matter of law, any claim as to an inadequate VA examination is moot. See Sabonis v. Brown, Id. (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The evidence also reflects that the Veteran may have applied for, or received, Social Security Administration (SSA) benefits.  A remand to obtain any records from SSA is not warranted because service connection may not be granted for a personality disorder; therefore, any SSA records which discuss a personality disorder would not be beneficial to the Veteran.  See Sabonis v. Brown, Id.  The Board acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a personality disorder.  In the present case, the Veteran's possible diagnoses of acquired psychiatric disabilities are considered in her claim to reopen the previously denied claims for an acquired psychiatric disability, and not in her claim for service connection for a personality disorder.  Thus, any SSA records which may discuss an acquired psychiatric disability are potentially related to the claim to reopen the previously denied claim.   

In sum, service connection for a personality disorder may not be granted as a matter of law; therefore, additional development as it relates to a personality disorder is not warranted.  Additional development as it relates to an acquired psychiatric disability is discussed in the remand below.

Legal Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 1984 DA Form 2496 (Disposition Form) reflects that the Veteran had a diagnosis of Borderline Personality Disorder.  An August 1984 Recommendation for Administration Action memorandum reflects that the Veteran was recommended for immediate discharge due to a personality disorder.  The Veteran's 1984 DD 214 reflects that she was discharged under AR (Army Regulation) 635-200, paragraph 5-13 for a personality disorder.  A January 2011 VA examination report reflects a diagnosis of major depressive disorder and notes that the "Veteran certainly exhibits many behavioral symptoms that suggest an underlying personality disorder" and that further testing would be useful.

Congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; thus, service connection cannot be granted for any such defect.  

The Board acknowledges the statements of record that the Veteran had a personality disorder which preexisted service, and also her statement that she did not have such a defect.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to a personality disorder.  Regardless, as noted above, service connection is not available for a personality disorder. 

The Board also acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2014); Carpenter v. Brown, 8 Vet. App, 240 (1995).  In the present case, the Veteran's possible diagnoses of acquired psychiatric disabilities are considered in her claim to reopen the previously denied claims for an acquired psychiatric disability.  

Service connection for a personality disorder is not warranted, and the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


ORDER

Entitlement to service connection for a personality disorder is denied. 


REMAND

A May 2007 VA clinical record reflects that the Veteran "has applied for SSD."  A January 2011 statement from L. Huber reflects that the Veteran had been on California State disability.

Associated with the claims file, as part of the Virtual VA computer program is a February 2012 entry which states as follows:

Error: Record Not Found.  Error occurred while performing the SSA Inquiry.  SHR RDY22: Message from SSA: SSN Is Verified - No Title II or Title XVI Data Fo; ReplyRec.Data: SSN Is Verified - No Title II or Title XVI Data Found  Veteran 

The entry does not include the Veteran's information, and does not indicate if the Veteran ever applied for SSA benefits, or merely that benefits were not approved.  Thus, the Board finds that a further inquiry is required.  All SSA rrecords, if any, should be obtained and associated with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The earliest clinical evidence of depression in the record is from 1999 and notes that the Veteran has depression and was on Zoloft; it also notes a family history of depression.  The Veteran has previously authorized VA to obtain records from W.B. Ririe Hospital from 1999 to 2000.  however, a January 2011 VA examination report reflects that the Veteran reported that she received psychiatric treatment by her primary care physician in 1993.  She also reported emergency room treatment for an overdose in 1985 and depression in 2006.  Thus, the Board finds that VA should request the Veteran to provide it with authorization for all mental health treatment records, to include from 1985 to present for emergency room treatment, as well as W.B. Ririe Hospital treatment, and primary care physician treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom she has received mental health treatment from 1985 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) W.B. Ririe Hospital; b.) a primary care physician in 1993; and c.) emergency room treatment for an overdose in 1985 and 2006.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records, from 1985 to present. 

2.  Contact the Social Security Administration (SSA) and attempt to obtain all SSA records used in making an SSA decision, if any, to include clinical records.  Associate all records with the claims file.  

3.  Thereafter, readjudicate the issues on appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability and entitlement to a TIDU, with consideration of all additional evidence received since issuance of the March 2013 Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


